BeogdeN, J.
The Industrial Commission has within the limits prescribed by statute, continuing jurisdiction, and hence as an administrative agency, empowered t0‘ hear evidence and render awards thereon affecting the rights of workers, has and ought to have authority to make its own records speak the truth in order to protect its own decrees from mistake of material facts and the blight of fraud. Industrial Commission v. Dell, 135 N. E., 669, 34 A. L. R., 422.
*543Tbe defendant relies upon Concho Wash Sand Co. v. Worthing, 26 Pac. (2d), 417; In re Lavengie, 117 N. E., 200; Re Perkins’ case, 180 N. E., 142; Putt v. Laher Ice Cream Co., 161 Atlantic, 622. An examination of these cases discloses tbat they are not determinative of the question involved in this appeal.
The full Commission finds and asserts that the award was not made in compliance with the provision of the statute, and manifestly the Commission is entitled to vacate an award which the Commission itself admits was entered contrary to law.
Affirmed.